MEMORANDUM **
Shervan Firouzabadi appeals following a bench trial that resulted in judgment for defendants-appellees. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review the district court’s findings of fact for clear error. Lentini v. Cal. Ctr. for the Arts, 370 F.3d 837, 843 (9th Cir.2004). The district court’s findings will only be overturned if we have a firm and definite conviction that a mistake has been committed. Id. We review probable cause determinations de novo. United States v. Lopez, 482 F.3d 1067, 1071 (9th Cir.2007).
Firouzabadi makes numerous factual arguments challenging the district court’s findings relating to the circumstances of his arrest. The arguments do not create a firm and definite conviction that the district court erred.
The objective circumstances of Firouzabadi’s arrest, as found by the district court, justified the officers’ determination that they had probable cause to arrest Firouzabadi. No Fourth Amendment violation occurred. See Devenpeck v. Alford, 543 U.S. 146, 153, 125 S.Ct. 588, 160 L.Ed.2d 537 (2004).
Firouzabadi’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.